In the
                           Missouri Court of Appeals
                                    Western District

                                                 
 RICKY L. STEVENSON,                             
                                                 
                   Appellant,                        WD84787
 v.                                                  OPINION FILED:
                                                 
 MISSOURI DEPT OF HEALTH AND                         MAY 3, 2022
 SENIOR SERVICES, ET AL.,                        
                                                 
                  Respondents.                   
                                                 


                  Appeal from the Circuit Court of Jackson County, Missouri
                           The Honorable John M. Torrence, Judge

      Before Division Three: Gary D. Witt, Presiding Judge, Anthony Rex Gabbert, Judge,
                                 W. Douglas Thomson, Judge

         Ricky Stevenson appeals the judgment of the Jackson County Circuit Court dismissing his

petition with prejudice. He raises five points on appeal. The appeal is dismissed.

                                              Facts

         This case involves medical marijuana facility licenses issued by the Missouri Department

of Health and Senior Services (“DHSS”). Stevenson missed the deadline to apply for a license

and asked DHSS for a waiver to file his application. DHSS determined it had no constitutional

authority to grant a waiver and denied the request.       Stevenson filed a complaint with the

Administrative Hearing Commission (“the Commission”) appealing DHSS’s denial of his request
and the constitutionality of DHSS regulations. The Commission found it lacked authority to hear

the appeal because its jurisdiction with respect to medical marijuana licenses was limited to license

denials or renewals, and Stevenson had not been denied a license. Stevenson then filed a petition

for judicial review, mandamus, declaratory and injunctive relief in the Jackson County Circuit

Court. He named the Commission as a defendant along with DHSS. The court found that the

Commission was not a proper party. The court further found that, because he never applied for a

medical marijuana license and because he was never denied a license, Stevenson presented neither

a contested nor a non-contested case and dismissed the matter with prejudice.

       This appeal follows.

                                             Analysis

       “Although [Stevenson] appears pro se, he is subject to the same procedural rules as parties

represented by counsel, including the rules specifying the required contents of appellate briefs.”

Walker v. Precythe, 635 S.W.3d 374, 375 (Mo. App. W.D. 2021) (internal quotation marks

omitted). “Rule 84.04 specifies the required contents of a brief on appeal.” Id. at 376 (internal

quotation marks omitted). “Compliance with Rule 84.04 briefing requirements is mandatory in

order to ensure that appellate courts do not become advocates by speculating on facts and on

arguments that have not been made.” Id. (internal quotation marks omitted).

       “An appellant’s failure to substantially comply with Rule 84.04 preserves nothing for our

review and constitutes grounds for dismissal of the appeal.” Id. (internal quotation marks

omitted). “This is especially true where, as here, we cannot competently rule on the merits of

[Stevenson’s] argument without first reconstructing the facts ... and then refining and

supplementing [his] points and legal argument.” Id. (internal quotation marks omitted).

       Stevenson’s first point relied on in his amended brief states:

                                                 2
       THE TRIAL COURT ERRED IN REFUSING TO REVIEW THE CASE
       BECAUSE THE CASE IS A PETITION FOR REVIEW, INJUNCTIVE,
       DECLARATORY AND MANDAMUS RELIEF.                      THE PLAINTIFF
       CHALLENGES BOTH THE MISSOURI CONSTITUTION AND THE RULES
       SET BY THE DEFENDANTS AS UNCONSTITUTIONAL AND
       DISCRIMINATORY AND SEEKS AN INJUNCTION, AS WELL AS SEEKING
       REVIEW OF ADMINSITRATIVE ORDERS FROM THE DHSS REFUSING TO
       ALLOW THE APPELLANT/PLAINTIFF TO APPLY, AND THE AHC STATING
       IT ONLY HAS SOLE JURISDICTION OVER LICENSE DENIALS AND NOT
       REFUSING TO EXAMINE SOMEONE UPON THEIR QUALIFICATIONS.
       THE DECISION WAS CONTRARY TO LAW, NOT SUPPORTED BY
       SUBSTANTIAL EVIDENCE AND AGAINST THE WEIGHT OF THE
       EVIDENCE, IN THAT THE TRIAL COURT DID NOT APPLY TESTIMONY
       AND ALL EVIDENCE PROVIDED TO IT REGARDING DISCRIMINATION,
       THE LANGUAGE IN THE CONSTITUTION, ARTICLE XIV BEING
       CHALLENGED AND RULES SET BY THE DHSS RELATED TO THE
       MEDICAL MARIJUANA PROGRAM. IN REJECTING THE CLAIMS WITH
       NO REVIEW IT PRESENTS THE APPEARANCE OF BIAS. APPELLANT
       RICKY STEVENSON PRESENTED SUBSTANTIAL EVIDENCE THAT HIS
       STATE AND FEDERAL CIVIL AND CONSTITUTIONAL RIGHTS WERE
       BEING INFRINGED ON. FURTHERMORE, THESE RIGHTS WERE BEING
       INFRINGED ON INTENTIONALLY.              THE APPELLANT HAS A
       CONSTITUTIONAL RIGHT TO APPLY FOR A LICENSE IN ARTCILE XIV,
       SECTION 1, PART 3 8-10 OF THE MISSOURI CONSTITUTION AND IS
       GUARANTEED EQUAL RIGHTS UNDER THE US CONSTITUTION 14TH
       AMENDMENT, SECTION 1 AND MISSOURI CONSTITUTION ARTICLE 1
       SECTION 2. THESE RIGHTS WERE VIOLATED AND THE APPELLANT HAS
       SUFFERED IRREPREABLE HARM. QUESTION #14 OF THE FACILITY
       LICENSING AND SCORING CRITERIA REQUIRING LIQUID ASSETS IS
       UNCONSTITUTIONAL AND CREATES A RULE THAT IS A BARRIER TO
       THE APPELLANT. 19 CSR 30-95.025.4(A)(6), ARTICLE XIV, SECTION 1,
       PART 7(2), ARTICLE XIV, SECTION 1, PART 3, (1)(h) AND 19 CSR 30-95.025.4
       (B) ARE UNCONSTITUTIONAL AND DISRIMINATORY AS APPLIED. THE
       APPELLANT PRESENTS A VALID CLAIM FOR REVERSIBLE ERROR AND
       REQUESTS THIS COURT VOID THESE FIVE RULES, STATUTE, AND
       CONSTITUTIONAL LANGUAGE.

“This point does not contain the information required by Rule 84.04(d)(1) or substantially follow

the form prescribed by the rule.” Id. (internal quotation marks omitted).

       Where an appellate court is asked to review the decision of a trial court, points
       relied on “shall (A) [i]dentify the trial court ruling or action that the appellant
       challenges; (B) [s]tate concisely the legal reasons for the appellant’s claim of

                                                3
        reversible error; and (C) [e]xplain in summary fashion why, in the context of the
        case, those legal reasons support the claim of reversible error.”

Id. (quoting Rule 84.04(d)(1)).

        Each point relied on shall be in substantially the following form: “The trial court
        erred in [identify the challenged ruling or action], because [state the legal reasons
        for the claim of reversible error], in that [explain why the legal reasons, in the
        context of the case, support the claim of reversible error].”

Id. (emphasis in original) (quoting Rule 84.04(d)(1)). “Abstract statements of law, standing alone,

do not comply with this rule.” Id. (quoting Rule 84.04(d)(4)) (internal quotation marks omitted).

        Stevenson’s point relied on does identify the trial court ruling he is appealing. It does not,

however, state concisely the legal reason for his claim of reversible error or explain in a summary

fashion why those legal reasons support the claim of reversible error. “The purpose of the points

relied on is to give notice to the opposing party of the precise matters which must be contended

with and to inform the court of the issues presented for review.” Id. at 376-77 (internal quotation

marks omitted).

        Deficient points relied on force the appellate court to search the argument portion
        of the brief or the record itself to determine and clarify the appellant’s assertions,
        thereby wasting judicial resources, and, worse yet, creating the danger that the
        appellate court will interpret the appellant’s contention differently than the
        appellant intended or his opponent understood.

Id. at 377 (internal quotation marks omitted). “Thus, to address [Stevenson’s] alleged errors we

would have to search the argument section of his brief and the record to refin[e] and supplement[]

[his] points.” Id. (internal quotation marks omitted). “It is improper for us to speculate as to the

point   being   raised   by   the   appellant    and   the   supporting    legal   justification   and

circumstances.” Id. (internal quotation marks omitted).

        Further, Stevenson’s argument section fails to comply with Rule 84.04(e). “[A]n argument

must explain why, in the context of the case, the law supports the claim of reversible error.” Id. at

                                                  4
378 (citing Rule 84.04(e)) (internal quotation marks omitted). “The argument should develop the

claim of error by showing how the relevant principles of law and the facts of the case

interact.” Id. (internal quotation marks omitted). “Additionally, an appellant is obligated to cite

appropriate and available precedent if he expects to prevail, and, if no authority is available to cite,

he should explain the reason for the absence of citations.” Id. (internal quotation marks omitted).

Stevenson fails to do so. “Our court will not speculate as to the parameters of [Stevenson’s]

arguments on appeal because doing so would improperly cast the court in the role of his advocate.”

Id. (internal quotation marks omitted). “Mere conclusions and the failure to develop an argument

with support from legal authority preserve nothing for review.” Id. (internal quotation marks

omitted).

        Stevenson’s next four points suffer from the same deficiencies and also fail to comply with

the requirements set forth in Rule 84.04. We note that Stevenson never applied for a license and,

thus, was never denied a license. Moreover, DHSS did not prevent Stevenson from applying for

license during the period when applications were being accepted. “While the preference is to

decide an appeal on the merits, where[, as here,] a brief is so defective as to require the appellate

court and opposing counsel to hypothesize about the appellant's argument and precedential support

for it, the merits cannot be reached.” Id. (internal quotation marks omitted). “To address the merits

of this appeal, this court would have to become an advocate for [Stevenson] by searching the record

for the relevant facts of the case, speculating about the possible claims of error, and crafting a legal

argument on [his] behalf.”         Id. (internal quotation marks omitted).          “This we cannot

do.” Id. (internal quotation marks omitted).




                                                   5
                                  Conclusion

       The appeal is dismissed.



                                          Anthony Rex Gabbert, Judge


All concur.




                                      6